Citation Nr: 1225397	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for residuals of hepatitis to include hepatitis A, B, and C.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1954 to September 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2008, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC, which was scheduled in July 2012.  In May 2012, the Veteran requested a hearing at the RO before a Veterans Law Judge in lieu of a hearing in Washington, DC.  In a statement later in May 2012, the Veteran withdrew his request for a hearing at the RO, and in a telephone call in June 2012, he canceled the hearing scheduled in Washington, DC.  

In previous rating decisions in October 2001 and in September 2006, the RO denied the Veteran's claim of service connection for residuals of hepatitis to include hepatitis A, B, and C.  In connection with the current appeal, in the rating decision in May 2008 and in the statement of the case in November 2008, the RO addressed the claim of service connection for hepatitis on the basis of whether new and material evidence had been received to reopen the claim.  In the supplemental statement of the case in February 2012, the RO addressed the claim on the merits.  Regardless how the RO has adjudicated the claim, the Board must make an independent assessment as to whether new and material evidence sufficient to reopen the claim has been presented under 38 U.S.C.A. § 5108.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  Accordingly, the issue has been styled as noted on the first page of this decision. 





FINDINGS OF FACT

1.  In a rating decision in September 2006, the RO denied the Veteran's claim of service connection for residuals of hepatitis to include hepatitis A, B, and C, on the basis that new and material evidence had not been presented to reopen the claim, which had previously been denied by the RO in a rating decision in October 2001; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision. 

2.  The additional evidence presented since the rating decision in September 2006 by the RO, denying service connection for residuals of hepatitis to include hepatitis A, B, and C, on the basis that new and material evidence had not been presented to reopen the claim, is either cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim. 


CONCLUSION OF LAW

New and material evidence has not been presented to reopen the claim of service connection for residuals of hepatitis to include hepatitis A, B, and C.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in February 2008.  The notice informed the Veteran of the type of evidence needed to substantiate the claim of service connection for residuals of infectious hepatitis, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 





The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

The Veteran was notified of the type of evidence necessary to reopen the claim, namely, new and material evidence and what each of those terms - "new" and "material" - meant.  The Veteran was also notified on what basis the claim was previously denied.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of service connection claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service treatment records, VA records, and private medical records such as those from Twin County Regional Hospital and North Carolina Baptist Hospital. 






On the application to reopen a claim of service connection for residuals of hepatitis, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  Nevertheless, the Veteran underwent a VA examination in June 2011.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in September 2006, the RO denied service connection for residuals of hepatitis, including hepatitis A, B, and C, on the basis that new and material evidence had not been received to reopen the claim of service connection.  The RO indicated that the claim was previously denied because the treatment for hepatitis in service was shown to have resolved without residuals and that the evidence submitted to reopen the claim showed only a remote history of hepatitis and no current hepatitis.   

In a letter in September 2006, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by filing a notice of disagreement within one year from the date of the letter.  As the Veteran did not file a notice of disagreement, the rating decision by the RO in September 2006 became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156. 



The evidence of record at the time of the rating decision in September 2006 consisted of service treatment records, private hospital records, a report of VA examination, VA records, and statements of the Veteran.  

The service treatment records showed that the Veteran was treated for hepatitis at a hospital in Japan from December 1955 to February 1956, after which it resolved and he was returned to duty.  A report of the service separation physical examination it was noted that mild jaundice had recurred on two occasions, but did not require further hospitalization.  

On a private discharge summary from the Twin County Regional Hospital, dated in April 1999, it was noted that laboratory testing was positive for hepatitis A and B antibodies and negative (nonreactive) for the hepatitis C antibody.  

On VA examination in February 2001, the results of laboratory tests on a hepatitis screen were negative as follows:  hepatitis C virus antibody, hepatitis B surface antigen, hepatitis B surface antibody, and hepatitis B core antibody (IgM).  In the diagnosis, it was noted that hepatitis C was not found and that a hepatitis panel was completely negative.  

VA records in 2005 and in 2006 contain a remote history of hepatitis.  

In a statement in September 2001, the Veteran had indicated that he was exposed to the hepatitis virus during service while stationed in Korea.  He described an incident in which he believed he was exposed to contaminated water that had not been purified.  In a statement in January 2006, the Veteran stated that his hepatitis condition was worsening and that his symptoms recurred on a monthly basis.  

Current Claim to Reopen

As the unappealed rating decision in September 2006 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108. 


In January 2008, the Veteran submitted a statement indicating intent to reopen his claim of service connection for residuals of hepatitis to include hepatitis A, B, and C.  He alleged that his condition had become increasingly worse and that he experienced symptoms on a monthly basis.  As the Veteran's application to reopen the claim was received after August 2001, the current regulatory definition of new and material evidence applies. 

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).




Analysis

The additional evidence presented since the rating decision in September 2006 consists of VA records and a report of VA examination, private medical records, a medical extract, and statements of the Veteran.  

The additional VA records, the report of VA examination, and the private medical records do not relate to an unestablished fact necessary to substantiate the claim, that is, evidence of current hepatitis or residuals of hepatitis.  Rather, such additional evidence reveals that the Veteran had hepatitis in service and that laboratory results of hepatitis screenings were negative for the hepatitis C and both positive and negative for hepatitis A and B virus antibodies.  The evidence does not show the presence or treatment of any type of current hepatitis or residuals of hepatitis.  The VA examiner in June 2011 concluded that the Veteran did not have hepatitis A, B, or C and that there was no residual of the in-service event involving the treatment for hepatitis.  These facts were previously considered by the RO in 2006.  Therefore, the evidence is cumulative and cumulative evidence does not constitute new and material evidence under 38 C.F.R. § 3.156.

The Veteran also submitted a medical article concerning the management of hepatitis C.  This evidence does not relate to an unestablished fact necessary to substantiate the claim because it does not show that the Veteran has evidence of hepatitis C or that he has residuals of hepatitis C, and does not constitute new and material evidence under 38 C.F.R. § 3.156.

The Veteran's allegations of a worsening condition with symptoms experienced on a monthly basis are the same as the claims made and considered by the RO in 2006.  Moreover, the statements relative to his treatment for hepatitis during service were likewise considered previously by the RO.  Such evidence is cumulative evidence, that is, evidence that supports a fact previously established and considered, and cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).  


To the extent that the Veteran's lay statements are offered as evidence that he currently has residuals of hepatitis, related to the documented in-service treatment of hepatitis, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Whether evidence is competent is a legal question, that is, whether the evidence is admissible as distinguished from the credibility of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

In this case, whether the Veteran has residuals of hepatitis, for which he was treated in service, cannot be determined by the Veteran based on personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159.  And it is not argued or shown that the Veteran as a lay person is otherwise qualified through specialized education, training, or experience to offer an opinion on the medical question of whether or not he has residuals of hepatitis or hepatitis currently. 

For this reason, the Veteran's statements are not competent evidence on the unestablished fact necessary to substantiate the claim, that is, the presence of current residuals of hepatitis related to an injury, disease, or event in service.  And evidence that is not competent is not admissible, and therefore it is not new and material evidence under 38 C.F.R. § 3.156.  See King v. Brown, 5 Vet. App. 19, 21 (1992) (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion).






As the additional evidence is not new and material, the claim of service connection for residuals of hepatitis to include hepatitis A, B, and C, is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

As new and material evidence has not been presented, a claim of service connection for residuals of hepatitis to include hepatitis A, B, and C, is not reopened, and the appeal is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


